PER CURIAM.
Upon consideration of the briefs, oral argument and the record on appeal and after a review of the rules of appellate practice and procedure, we are of the opinion that this court lacks jurisdiction to entertain the instant petition for certiorari because of the absence of a written order granting a mistrial and discharging the jury. Rules 1.3 and 4.5 subd. c, par. 1, F. *471A.R.; Florida Citrus Commission v. Griffin, Fla.App.1971, 249 So.2d 42; cf. Kelly v. State, Fla.App.1967, 202 So.2d 901; Adkins v. Smith, Fla.1967, 205 So.2d 530; State v. Lane, Fla.App. 1968, 209 So.2d 873; King v. State, Fla.App.1972, 258 So.2d 21; 23A C.J.S. Criminal Law § 1385, p. 1034.
Certiorari denied.
CROSS, MAGER, and DOWNEY, JJ., concur.